                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


SERENITY JORDAN,
                                                  Case No. 17-13636
              Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                  U.S. MAGISTRATE JUDGE
                                                  R. STEVEN WHALEN
              Defendant.

                                       /

ORDER ADOPTING REPORT AND RECOMMENDATION [16]; DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT [12]; AND GRANTING DEFENDANT’S MOTION
                   FOR SUMMARY JUDGMENT [14]

        Plaintiff Serenity Jordan seeks judicial review of an Administrative Law

Judge’s decision denying her claim for Disability Insurance Benefits. Plaintiff filed

a Motion for Summary Judgment [12] on March 29, 2018. Defendant filed a Motion

for Summary Judgment [14] on May 9, 2018. Plaintiff filed a Reply [15] on May 24,

2018.

        On January 28, 2019, the Magistrate Judge issued a Report &

Recommendation [16] (“R&R”) recommending that the Court deny Plaintiff’s

Motion [12] and grant Defendant’s Motion [14]. Neither party has filed any

objection to the R&R.
                                    Page 1 of 2
      The Court having reviewed the record, the R&R [16] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [12] is

DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [14] is GRANTED.

      SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: February 14, 2019              Senior United States District Judge




                                    Page 2 of 2
